      Case 1:17-cv-01777-VEC-RWL Document 187 Filed 12/10/20 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 12/10/2020
 -------------------------------------------------------------- X
 DR. ANDREW KERR,                                               :
                                                                :
                                                   Plaintiff, :
                                                                :
                            -against-                           :           17-cv-1777 (VEC)
                                                                :
 PHYSICIAN AFFILIATE GROUP OF NEW                               :                ORDER
 YORK P.C., and DR. HUSSEIN MATARI,                             :
                                                                :
                                                  Defendants:
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS trial in this case will begin on January 26, 2021;

        IT IS HEREBY ORDERED THAT: A teleconference will be held on December 16,

2020 at 2:00 p.m. The parties must appear for the hearing by dialing (888) 363-4749, using the

access code 3121171 and the security code 1777. Any recording of the hearing is strictly

prohibited.




SO ORDERED.
                                                                    ________________________
Date: December 10, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
